DETAILED ACTION
The instant application having Application No. 16/815,956 filed on 03/11/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 2, 5, 6, 10, 13, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claim objections and claim rejections set forth in this Office action are overcome. Claim 14 is also allowed since it depends on claim 13.

Claim Objections
Claims 4-18 are objected to because of the following informality: 
Claim 4-18 should be renumbered as claims 3-17 respectively since claim 3 is missing from the original set of claims.

Claim Objections
Claims 4, 6, 7, 11, 15 are objected to because of the following informality: 
Regarding claim 4, the limitation “a third endpoint” should be replaced with “a third endpoint of the two or more third endpoints”. Appropriate correction is required.
Regarding claims 6 and 7, the limitation “one of the third endpoints” should be replaced with “one of the two or more third endpoints”. Appropriate correction is required.
Regarding claim 11, the limitation “the third network device” should be replaced with “a third network device of the plurality of third network devices”. Appropriate correction is required.
Regarding claim 15, the limitation “wherein the downstream transfer rate is a sum of transfer rates between the second network device and a plurality of third network devices,” should be deleted. The same limitation was already recited in claim 9. Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 7 of this application is patentably indistinct from claim 1 of Application No. 10,594,613 B2. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the 

Instant Application
US Patent # 10,594,613 B2
Claim 1

A method of establishing a data transfer rate between network endpoints, the method comprising: initiating a connection between a first endpoint of a first network and a second endpoint of a second network,

wherein the connection between the endpoint of the first network and the endpoint of the second network can transfer data at up to a first transfer rate;

determining the first transfer rate is greater than a second transfer rate for transferring data over the second network; 

and transmitting, in response to determining the first transfer rate is greater than the second transfer rate, a configuration message to a network device corresponding to the first endpoint,

 wherein the configuration message causes the network device to limit transfer of data over the connection from the first endpoint to the second endpoint to no greater than the second transfer rate,

wherein the second network includes two or more third endpoints connected to a respective sub-interface of the second endpoint and enabling a respective transfer rate therebetween,

and the second transfer rate is the respective transfer rate or a sum of the respective transfer  two or more third endpoints


Claim 7 (1)

wherein the connection between the first endpoint and the second endpoint includes a plurality of virtual channels, each virtual channel corresponding to a path between one of the sub-interfaces of the second endpoint and a respective one of the third endpoints (i.e. one of the two or more third endpoints), and 

the configuration message causes the network device to limit data transfer for each virtual channel to the transfer rate between the one of the sub-interfaces and the one of the third endpoints (i.e. one of the two or more third endpoints) corresponding to the virtual channel.

Claim 1

A method of establishing a data transfer rate between network endpoints, the method comprising: initiating a connection between a first endpoint of a first network and a second endpoint of a second network, 

wherein the connection between the first endpoint of the first network and the second endpoint of the second network can transfer data at up to a first transfer rate; 

determining the first transfer rate is greater than a second transfer rate for transferring data over the second network; 

and transmitting, in response to determining the first transfer rate is greater than the second transfer rate, a configuration message to a network device corresponding to the first endpoint, 

wherein the configuration message causes the network device to limit transfer of data over the connection from the first endpoint to the second endpoint to no greater than the second transfer rate, 

wherein the second network includes two or more third endpoints connected to a respective sub-interface of the second endpoint and enabling a respective transfer rate therebetween, 

and the second transfer rate is the respective transfer rate or a sum of the respective transfer two or more third endpoints, and




wherein the connection between the first endpoint and the second endpoint includes a plurality of virtual channels, each virtual channel corresponding to a path between one of the sub-interfaces of the second endpoint and a respective one of the two or more third endpoints, and 


the configuration message causes the network device to limit data transfer for each virtual channel to the transfer rate between the one of the sub-interfaces and the one of the two or more third endpoints corresponding to the virtual channel.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,594,613 B2. The limitations recited in claims 1, 2, 4-18 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-14 of U.S. Patent No. 10,594,613 B2. 
Instant Application
US Patent 10,594,613 B2
Claim 1



wherein the connection between the endpoint of the first network and the endpoint of the second network can transfer data at up to a first transfer rate;

determining the first transfer rate is greater than a second transfer rate for transferring data over the second network; 

and transmitting, in response to determining the first transfer rate is greater than the second transfer rate, a configuration message to a network device corresponding to the first endpoint,

 wherein the configuration message causes the network device to limit transfer of data over the connection from the first endpoint to the second endpoint to no greater than the second transfer rate,

wherein the second network includes two or more third endpoints connected to a respective sub-interface of the second endpoint and enabling a respective transfer rate therebetween,

and the second transfer rate is the respective transfer rate or a sum of the respective transfer rates between the second endpoint and the two or more third endpoints

Claim 1



wherein the connection between the first endpoint of the first network and the second endpoint of the second network can transfer data at up to a first transfer rate; 

determining the first transfer rate is greater than a second transfer rate for transferring data over the second network; 

and transmitting, in response to determining the first transfer rate is greater than the second transfer rate, a configuration message to a network device corresponding to the first endpoint, 

wherein the configuration message causes the network device to limit transfer of data over the connection from the first endpoint to the second endpoint to no greater than the second transfer rate, 

wherein the second network includes two or more third endpoints connected to a respective sub-interface of the second endpoint and enabling a respective transfer rate therebetween, 

and the second transfer rate is the respective transfer rate or a sum of the respective transfer rates between the second endpoint and the two or more third endpoints, 

and wherein the connection between the first endpoint and the second endpoint includes a plurality of virtual channels, each virtual channel corresponding to a path between one of the sub-interfaces of the second endpoint and a respective one of the two or more third endpoints, and 




Claim 2 (1)

wherein the first network is an Ethernet network and the second network is a synchronous optical networking (SONET) network

Claim 2 (1)

wherein the first network is an Ethernet network and the second network is a synchronous optical networking (SONET) network.
Claim 4 (1)

wherein the step of determining the first rate is greater than the second transfer rate occurs in response to identifying a decrease in throughput along a communication path between the second endpoint and a third endpoint of the second network. 

Claim 3 (1)

wherein the step of determining the first transfer rate is greater than the second transfer rate occurs in response to identifying a decrease in throughput along a communication path between the second endpoint and a third endpoint of the two or more third endpoints.

Claim 5 (4)

further comprising: identifying an increase in the throughput along the communication path between the second endpoint and the third endpoint; and transmitting a second configuration message to the network device, wherein the second configuration message causes the network device to limit transfer of data from the first endpoint to the second endpoint to a third transfer rate, the third transfer rate up to and including the first transfer rate. 

Claim 4 (3)

further comprising: identifying an increase in the throughput along the communication path between the second endpoint and the third endpoint; and transmitting a second configuration message to the network device, wherein the second configuration message causes the network device to limit transfer of data from the first endpoint to the second endpoint to a third transfer rate, the third transfer rate up to and including the first transfer rate

Claim 6 (1)

wherein the transfer rate between each sub-interface of the second endpoint and a respective third endpoint is limited to the lowest transfer rate between any sub-interface of the second endpoint and its corresponding one of the third endpoints.

Claim 5 (1)

wherein the transfer rate between each sub-interface of the second endpoint and a respective third endpoint is limited to the lowest transfer rate between any sub-interface of the second endpoint and its corresponding one of the two or more third endpoints.
Claim 7 (1)

wherein the connection between the first endpoint and the second endpoint includes a plurality of virtual channels, each virtual channel corresponding to a path between one of the sub-interfaces of the second endpoint and a respective one of the third endpoints, and 


the configuration message causes the network device to limit data transfer for each virtual channel to the transfer rate between the one of the sub-interfaces and the one of the third endpoints corresponding to the virtual channel.



wherein the connection between the first endpoint and the second endpoint includes a plurality of virtual channels, each virtual channel corresponding to a path between one of the sub-interfaces of the second endpoint and a respective one of the two or more third endpoints, and 

the configuration message causes the network device to limit data transfer for each virtual channel to the transfer rate between the one of the sub-interfaces and the one of the two or more third endpoints corresponding to the virtual channel.

Claim 8 (1)

wherein the second transfer rate is obtained from a concatenator adapted to aggregate a plurality of links of the second network, and the second transfer rate is a combined transfer rate of the aggregated links
Claim 6 (1)

wherein the second transfer rate is obtained from a concatenator adapted to aggregate a plurality of links of the second network, and the second transfer rate is a combined transfer rate of the aggregated links.

Claim 9

A system for controlling data transfer rates between network devices, the system comprising: a computing device comprising a processor and one or more non-transitory tangible computer-readable storage media storing computer-executable instructions that, when executed by the processor, cause the computing device to: 

determine that a negotiated transfer rate for transferring data from a first network device to a second network device over a first network exceeds a downstream transfer rate, the downstream transfer rate corresponding to a transfer rate between the second network device and a plurality of third network devices over a second network; 

generate a configuration message that, when received by the first network device, causes the 

transmit the configuration message to the first network device, 

wherein the downstream transfer rate is a sum of transfer rates between the second network device and the plurality of third network devices. 


Claim 7 

A system for controlling data transfer rates between network devices, the system comprising: a computing device comprising a processor and one or more non-transitory tangible computer-readable storage media storing computer-executable instructions that, when executed by the processor, cause the computing device to: 

determine that a negotiated transfer rate for transferring data from a first network device to a second network device over a first network exceeds a downstream transfer rate, the downstream transfer rate corresponding to a transfer rate between the second network device and a plurality of third network devices over a second network; 

generate a configuration message that causes the first network device to limit data transfer 


transmit the configuration message to the first network device, 

wherein the downstream transfer rate is a sum of transfer rates between the second network device and the plurality of third network devices, 

the first network device transferring data to each of the plurality of third network devices over respective virtual channels, and 

wherein the configuration message limits data transfer over each of the virtual channels to the lowest transfer rate of the transfer rates between the second network device and each of the plurality of third network devices.

Claim 10 (9)

wherein the first network device is an Ethernet network and the second network is a synchronous optical networking (SONET) network.
Claim 8 (7)

wherein the first network device is an Ethernet network and the second network is a synchronous optical networking (SONET) network.

Claim 11 (9)

wherein the downstream transfer rate further corresponds to a transfer rate between the third network device and a fourth network device. 

Claim 9 (7)

wherein the downstream transfer rate further corresponds to a transfer rate between a third network device of the plurality of third network devices and a fourth network device

Claim 12 (9)

wherein the data transfer between the first network device and the second network device occurs over a link with a plurality of virtual channels for communicating data between the first network device and the second network device

Claim 10 (7)

wherein the data transfer between the first network device and the second network device occurs over a link with a plurality of virtual channels for communicating data between the first network device and the second network device.
	
Claim 13 (9)

wherein the instructions further cause the computing device to: identify a change in the downstream transfer rate resulting in a first modified downstream transfer rate different from the downstream transfer rate; 

determine the first modified downstream transfer rate is less than the negotiated rate; 

generate a second configuration message that, when received by the first network device, 

causes the first network device to limit data transfer between the first network device and the second network device to no greater than the first modified downstream transfer rate; and transmit the second configuration message to the first network device

Claim 11 (7)

wherein the instructions further cause the computing device to: identify a change in the downstream transfer rate resulting in a first modified downstream transfer rate different from the downstream transfer rate; 

determine the first modified downstream transfer rate is less than the negotiated rate; 

generate a second configuration message that 


causes the first network device to limit data transfer between the first network device and the second network device to no greater than the first modified downstream transfer rate; and transmit the second configuration message to the first network device.
Claim 14 (13)

wherein the instructions further cause the computing device to: identify a second change in the downstream transfer rate resulting in a second modified downstream transfer rate different than the first modified downstream transfer rate; determine the second modified downstream transfer rate is greater than the first modified downstream transfer rate; 

generate a third configuration message that, when received by the first network device, 

causes the first network device to increase data transfer between the first network device and the second network device to the lesser of the second modified downstream transfer rate and the negotiated transfer rate; and transmit the third configuration message to the first network device. 

Claim 12 (11)

wherein the instructions further cause the computing device to: identify a second change in the downstream transfer rate resulting in a second modified downstream transfer rate different than the first modified downstream transfer rate; determine the second modified downstream transfer rate is greater than the first modified downstream transfer rate; 

generate a third configuration message that 


causes the first network device to increase data transfer between the first network device and the second network device to the lesser of the second modified downstream transfer rate and the negotiated transfer rate; and transmit the third configuration message to the first network device.
Claim 15 (9)



the first network device transferring data to each of the plurality of third network devices over respective virtual channels. 

Claim 7



the first network device transferring data to each of the plurality of third network devices over respective virtual channels, and 


Claim 16 (15)

wherein the configuration message limits data transfer over each of the virtual channels to the lowest transfer rate of the transfer rates between the second network device and each of the plurality of third network devices. 

Claim 7

wherein the configuration message limits data transfer over each of the virtual channels to the lowest transfer rate of the transfer rates between the second network device and each of the plurality of third network devices.

Claim 17

A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computing device, cause the computing device to: 

determine that a negotiated transfer rate for transferring data from a first network device to a second network device over a first network exceeds a downstream transfer rate, the downstream transfer rate corresponding to a transfer rate between the second network device and two or more third network devices over a second network;

 generate a configuration message that, when responsive to being received by the first network device, causes the first network device to limit data transfer between the first network device and the second network device to no greater than the downstream transfer rate; and transmit the configuration message to the first network device, 

wherein the second network includes the two or more third network devices connected to a respective sub-interface of the second network device and enabling a respective transfer rate 

Claim 13

A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computing device, cause the computing device to: 

determine that a negotiated transfer rate for transferring data from a first network device to a second network device over a first network exceeds a downstream transfer rate, the downstream transfer rate corresponding to a transfer rate between the second network device and two or more third network devices over a second network; 

generate a configuration message that, responsive to being received by the first network device, causes the first network device to limit data transfer between the first network device and the second network device to no greater than the downstream transfer rate; and transmit the configuration message to the first network device, 

wherein the second network includes the two or more third network devices connected to a respective sub-interface of the second network device and enabling a respective transfer rate 

wherein the connection between the first network device and the second network device includes a plurality of virtual channels, each virtual channel corresponding to a path between one of the sub-interfaces of the second network device and a respective one of the two or more third network devices, and the configuration message causes the first network device to limit data transfer for each virtual channel to the transfer rate between the one of the sub-interfaces and the one of the two or more third network devices corresponding to the virtual channel.

Claim 18 (17)

wherein the instructions further cause the computing device to: identify a change in the downstream transfer rate resulting in a modified downstream transfer rate different than the downstream transfer rate; generate a configuration message that, when received by the first network device, 

causes the first network device to change a rate of data transfer between the first network device and the second network device; and transmit the configuration message to the first network device, 

wherein, if the modified downstream transfer rate is less than the downstream transfer rate, the rate of data transfer is changed to a rate equal to or below the modified downstream transfer rate, and, 

if the modified downstream transfer rate is greater than the downstream transfer rate, the rate of data transfer is changed to a rate that is the lesser of the modified downstream transfer rate and the negotiated transfer rate. 
Claim 14 (13)

wherein the instructions further cause the computing device to: identify a change in the downstream transfer rate resulting in a modified downstream transfer rate different than the downstream transfer rate; generate a configuration message that 


causes the first network device to change a rate of data transfer between the first network device and the second network device; and transmit the configuration message to the first network device, 

wherein the rate of data transfer is changed to a rate equal to or below the modified downstream transfer rate responsive to the modified downstream transfer rate being less than the downstream transfer rate, and, 

the rate of data transfer is changed to a rate that is the lesser of the modified downstream transfer rate and the negotiated transfer rate responsive to the modified downstream transfer rate being greater than the downstream transfer rate.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the third endpoint”. However, there is insufficient antecedent base for this limitation in the claim. The limitation “the third endpoint” should be replaced with “the two or more third endpoints”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, 9, 11, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki (US Patent Publication # 2009/0245112 A1).

As per claim 1, Okazaki discloses “A method of establishing a data transfer rate between network endpoints, the method comprising: initiating a connection between a first endpoint of a first network and a second endpoint of a second network,” as [(fig. 4) user network with EDGE and Backbone network with MDLA.] “wherein the connection between the endpoint of the first network and the endpoint of the second network can transfer data at up to a first transfer rate;” [(par. 0057), The band control unit (16) controls the transmission by the edge (E) by analyzing the information on the input and output rates collected from the LAG control unit (13) and transmitting a control request to an upstream edge (E) according to the analysis result.] “determining the first transfer rate is greater than a second transfer rate for transferring data over the second network;” [(par. 0057), The band control unit (16) controls the transmission by the edge (E) by analyzing the information on the input and output rates collected from the LAG control unit (13) and transmitting a control request to an upstream edge (E) according to the analysis result. Specifically, if the band control unit (16) determines based on the analysis result that the upstream edge (E) transmits a frame at rate more than the rate that the output IF (14) can output, the band control unit (16) transmits the control request to the edge (E) in order to reduce the transmission rate of the edge (E) or redirect the flow from the edge (E).] “and transmitting, in response to determining the first transfer rate is greater than the second transfer rate, a configuration message to a network device corresponding to the first endpoint,” [(par. 0057), The band control unit (16) controls the transmission by the edge (E) by analyzing the information on the input and output rates collected from the LAG upstream edge (E) according to the analysis result. Specifically, if the band control unit (16) determines based on the analysis result that the upstream edge (E) transmits a frame at rate more than the rate that the output IF (14) can output, the band control unit (16) transmits the control request to the edge (E) in order to reduce the transmission rate of the edge (E) or redirect the flow from the edge (E).] “wherein the configuration message causes the network device to limit transfer of data over the connection from the first endpoint to the second endpoint to no greater than the second transfer rate,” [(par. 0057), Specifically, if the band control unit (16) determines based on the analysis result that the upstream edge (E) transmits a frame at rate more than the rate that the output IF (14) can output, the band control unit (16) transmits the control request to the edge (E) in order to reduce the transmission rate of the edge (E) or redirect the flow from the edge (E).] “wherein the second network includes two or more third endpoints connected to a respective sub-interface of the second endpoint and enabling a respective transfer rate therebetween,” [(par. 0054), The output IF (14) transmits a frame. The output IF (14) includes an output rate measuring unit (141). The output rate measuring unit (141) measures the traffic rate of the output IF (14). If the output IF (14) includes a plurality of output ports, the output rate measuring unit (141) measures the traffic rate for each of the output ports.] “and the second transfer rate is the respective transfer rate or a sum of the respective transfer rates between the second endpoint and the two or more third endpoints” [(par. 0054), The output IF (14) transmits a frame. The output IF (14) includes an output rate measuring unit (141). The output rate measuring unit (141) measures the traffic rate of the output IF (14). If the output IF (14) includes a plurality of output ports, the output rate measuring unit (141) measures the traffic rate for each of the output ports.]

As per claim 4, Okazaki discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the step of determining the first rate is greater than the second transfer rate occurs in response to identifying a decrease in throughput along a communication path between the second endpoint and a third endpoint of the second network” [(par. 0057), The band control unit (16) controls the transmission by the edge (E) by analyzing the information on the input and output rates collected from the LAG control unit (13) and transmitting a control request to an upstream edge (E) according to the analysis result. Specifically, if the band control unit (16) determines based on the analysis result that the upstream edge (E) transmits a frame at rate more than the rate that the output IF (14) can output, the band control unit (16) transmits the control request to the edge (E) in order to reduce the transmission rate of the edge (E) or redirect the flow from the edge (E).]

As per claim 8, Okazaki discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the second transfer rate is obtained from a concatenator adapted to aggregate a plurality of links of the second network, and the second transfer rate is a combined transfer rate of the aggregated links” [(par. 0054), The output IF (14) transmits a frame. The output IF (14) includes an output rate measuring unit (141). The output rate measuring unit (141) measures the traffic rate of the output IF (14). If the output IF (14) includes a plurality of output ports, the output rate measuring unit (141) measures the traffic rate for each of the output ports. (par. 0028), communication device that manages output ports of a LAG (Link Aggregation) group between devices for each LAG group.]

claim 9, Okazaki discloses “A system for controlling data transfer rates between network devices, the system comprising: a computing device comprising a processor and one or more non-transitory tangible computer-readable storage media storing computer-executable instructions that, when executed by the processor, cause the computing device to: determine that a negotiated transfer rate for transferring data from a first network device to a second network device over a first network exceeds a downstream transfer rate,” as [(par. 0057), The band control unit (16) controls the transmission by the edge (E) by analyzing the information on the input and output rates collected from the LAG control unit (13) and transmitting a control request to an upstream edge (E) according to the analysis result. Specifically, if the band control unit (16) determines based on the analysis result that the upstream edge (E) transmits a frame at rate more than the rate that the output IF (14) can output, the band control unit (16) transmits the control request to the edge (E) in order to reduce the transmission rate of the edge (E) or redirect the flow from the edge (E).] “the downstream transfer rate corresponding to a transfer rate between the second network device and a plurality of third network devices over a second network;” [(par. 0054), The output IF (14) transmits a frame. The output IF (14) includes an output rate measuring unit (141). The output rate measuring unit (141) measures the traffic rate of the output IF (14). If the output IF (14) includes a plurality of output ports, the output rate measuring unit (141) measures the traffic rate for each of the output ports.] “generate a configuration message that, when received by the first network device, causes the first network device to limit data transfer between the first network device and the second network device to no greater than the downstream transfer rate; and transmit the configuration message to the first network device,” [(par. 0057), The band control unit (16) controls the transmission by the edge (E) by analyzing the information on upstream edge (E) according to the analysis result. Specifically, if the band control unit (16) determines based on the analysis result that the upstream edge (E) transmits a frame at rate more than the rate that the output IF (14) can output, the band control unit (16) transmits the control request to the edge (E) in order to reduce the transmission rate of the edge (E) or redirect the flow from the edge (E).] “wherein the downstream transfer rate is a sum of transfer rates between the second network device and the plurality of third network devices” [(par. 0054), The output IF (14) transmits a frame. The output IF (14) includes an output rate measuring unit (141). The output rate measuring unit (141) measures the traffic rate of the output IF (14). If the output IF (14) includes a plurality of output ports, the output rate measuring unit (141) measures the traffic rate for each of the output ports.]

As per claim 11, Okazaki discloses “The system of claim 9,” as [see rej4ection of claim 9.] “wherein the downstream transfer rate further corresponds to a transfer rate between the third network device and a fourth network device” [(Fig. 4)]

As per claim 17, Okazaki discloses “A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computing device, cause the computing device to: determine that a negotiated transfer rate for transferring data from a first network device to a second network device over a first network exceeds a downstream transfer rate,” [(par. 0057), The band control unit (16) controls the transmission by the edge (E) by analyzing the information on the input and output rates collected from the LAG control unit (13) and transmitting a control request to an upstream edge (E) according to upstream edge (E) transmits a frame at rate more than the rate that the output IF (14) can output, the band control unit (16) transmits the control request to the edge (E) in order to reduce the transmission rate of the edge (E) or redirect the flow from the edge (E).] “the downstream transfer rate corresponding to a transfer rate between the second network device and two or more third network devices over a second network;” [(par. 0054), The output IF (14) transmits a frame. The output IF (14) includes an output rate measuring unit (141). The output rate measuring unit (141) measures the traffic rate of the output IF (14). If the output IF (14) includes a plurality of output ports, the output rate measuring unit (141) measures the traffic rate for each of the output ports.] “generate a configuration message that, when responsive to being received by the first network device, causes the first network device to limit data transfer between the first network device and the second network device to no greater than the downstream transfer rate; and transmit the configuration message to the first network device,” [(par. 0057), The band control unit (16) controls the transmission by the edge (E) by analyzing the information on the input and output rates collected from the LAG control unit (13) and transmitting a control request to an upstream edge (E) according to the analysis result. Specifically, if the band control unit (16) determines based on the analysis result that the upstream edge (E) transmits a frame at rate more than the rate that the output IF (14) can output, the band control unit (16) transmits the control request to the edge (E) in order to reduce the transmission rate of the edge (E) or redirect the flow from the edge (E).] “wherein the second network includes the two or more third network devices connected to a respective sub-interface of the second network device and enabling a respective transfer rate therebetween,” [(par. 0054), The output IF (14) transmits a frame. The output IF (14) includes and the second transfer rate is the respective transfer rate or a sum of the respective transfer rates between the second network device and the two or more third network devices” [(par. 0054), The output IF (14) transmits a frame. The output IF (14) includes an output rate measuring unit (141). The output rate measuring unit (141) measures the traffic rate of the output IF (14). If the output IF (14) includes a plurality of output ports, the output rate measuring unit (141) measures the traffic rate for each of the output ports.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US Patent Publication # 2009/0245112 A1) in view of Williams et al. (US 2005/0066035 A1).

As per claim 12, Okazaki discloses “The system of claim 9,” as [see rejection of claim 9.] 
Okazaki does not explicitly disclose “wherein the data transfer between the first network device and the second network device occurs over a link with a plurality of virtual channels for communicating data between the first network device and the second network device”.

However, Williams discloses “wherein the data transfer between the first network device and the second network device occurs over a link with a plurality of virtual channels for communicating data between the first network device and the second network device” as [(par. 0029), Embodiments described hereinafter use tunnels as virtual network links to connect privately addressed networks. Tunnelling is a technology that enables a first network to transfer data via a second network's connections by encapsulating the first network's protocol within packets carried by the second network.]

Okazaki (US Patent Publication # 2009/0245112 A1) and Williams et al. (US 2005/0066035 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Williams’ teaching into Okazaki’s teaching. The motivation for making the above modification would be to enables a first network to transfer data via a second network's connections by encapsulating the first network's protocol within packets carried by the second network. (Williams, par. 0029)

As per claim 15, Okazaki discloses “The system of claim 9,” as [see rejection of claim 9.] “wherein the downstream transfer rate is a sum of transfer rates between the second network device and a plurality of third network devices,” [(par. 0054), The output IF (14) transmits a frame. The output IF (14) includes an output rate measuring unit (141). The output rate measuring unit (141) measures the traffic rate of the output IF (14). If the output IF (14) includes a plurality of output ports, the output rate measuring unit (141) measures the traffic rate the first network device transferring data to each of the plurality of third network devices over respective channels” [(par. 0054), The output IF (14) transmits a frame. The output IF (14) includes an output rate measuring unit (141). The output rate measuring unit (141) measures the traffic rate of the output IF (14). If the output IF (14) includes a plurality of output ports, the output rate measuring unit (141) measures the traffic rate for each of the output ports.]

Okazaki does not explicitly disclose the respective channels are “virtual channels”.

However, Williams discloses “the respective channels can be “virtual channels”” as [(par. 0029), Embodiments described hereinafter use tunnels as virtual network links to connect privately addressed networks. Tunnelling is a technology that enables a first network to transfer data via a second network's connections by encapsulating the first network's protocol within packets carried by the second network.]

Okazaki (US Patent Publication # 2009/0245112 A1) and Williams et al. (US 2005/0066035 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Williams’ teaching into Okazaki’s teaching. The motivation for making the above modification would be to enables a first network to transfer data via a second network's connections by encapsulating the first network's protocol within packets carried by the second network. (Williams, par. 0029)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463